Title: From John Adams to Benjamin W. Crowninshield, 25 October 1816
From: Adams, John
To: Crowninshield, Benjamin W.



Sir
Quincy October 25th 1816

A Lieutenant of the Navy under Commodore Bainbridge on board the Independence, is in a tender state of health, & thinks this climate is too severe for his Constitution in its present condition, he therefore ardently wishes to be ordered to some ship in the Mediterranean. If there is no national vessel Ship going there he would take passage in a Merchant Vessel.
Though I have personal reasons for wishing well to this officer; it against my conscience to ask favours for myself as my friend, because it is the duty of Government to grant none.
It is however my opinion that a compliance with his request, will be a benefit and not an injury to the public service.
I am Sir very respectfully your humble Servant—
John Adams.